ORDER

PER CURIAM
Samuel Taylor (“Plaintiff’) appeals from the trial court’s judgment dismissing Plaintiffs “replevin” action against defendants Jason Crawford, Carl Gravett, Dor-rain Johnson, and Stanley Pruitt (collectively, “Defendants”). Plaintiff alleges a typewriter was damaged and postage went missing, but Plaintiff has failed to plead that Defendants are currently in possession of Plaintiff s property.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).